Mr. Justice Carter delivered the opinion of the court: ' The appellee herein recovered from the appellant, in an action brought in the municipal court of Chicago under section 23 of the Municipal Court act, a judgment for $188. Appellant sued, out a writ of error from the Appellate Court for the First District. That court, on motion, dismissed the writ because it was not sued out within thirty days after the entry of the judgment. A certificate of" importance was granted. The sole objection urged here is that the thirty-day limitation for suing out writs of error under said section 23 of the Municipal Court act is unconstitutional and void. This court has held said limitation unconstitutional in Hoffman v. Paradis, (ante, p. 111.) The judgment of the Appellate Court must therefore be reversed and the cause remanded to that court, with directions to hear and dispose of the case upon its merits. Reversed and remanded, with directions,